On January 2, 2002, the defendant was sentenced to a five (5) year commitment to the Department of Corrections for violations of the conditions of a suspended sentence for the offense of Sexual Intercourse Without Consent, a felony.
*20On May 2, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Carl White. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 2nd day of May, 2002.
DATED this 22nd day of May, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.